Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss et al., cited above in view of Fang et al., cited by applicants and Hogan et al. (20150284483).
Fauss does not disclose hydrocyanation in the presence of a material of formula 1 and does not disclose applicant’s polydispersities. However, note that Fang discloses use of applicant’s material of formula 1 in hydrocyanation (see diagrams “B” and “C” at the bottom of page 832 and structures 9-13 and 16-22 for structures encompassed by applicants formula 1 as well as that of claims 4 and 5 in Fangs species 23 and 29). Note the last complete paragraph on page 832 and first complete paragraph on page 833 disclosing that prior art hydrocyanation (such as is used by Fauss) is hazardous due to use of HCN. Regarding claim 8, note that the first reaction under “A Scope of the Hydrocyanation” on page 834 of Fauss where the reaction is performed high above the boiling point of product isobutene. 
           With regard to claim 2, note applicants weight average molecular weights at column 4, lines 6-10 of Fauss. Regarding claim 7, note that the degree of hydrocyanation is 45% in example 1 of Fauss. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of Fang to hydrocyanate the polybutadiene of the primary reference in order to eliminate the hazard of working with HCN absent any showing of surprising or unexpected results. Regarding claim 3, those skilled in the art would be motivated to use about 45% by mol cyano group containing compound in the process of Fauss et al. as modified by Fang et al. since Fauss produces a 45 mol % hydrocyanated material and since about 45 mol% cyano group compound would be required to do this given the high reported yields of Fang et al., absent any showing of surprising or unexpected results.
           Hogan at paragraphs 52 and 53 discloses polybutadienes having high vinyl contents as in Fauss and molecular weights as in Fauss (see column 4, lines 1-11 of Fauss). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired molecular weights and high 1,2 vinyl contents and motivated by the need to use a polybutadiene with Fauss molecular weights and high vinyl contents absent any showing of surprising or unexpected results.
           Regarding the limitation in the last 3 lines of claim 1, Note the example at column 5, lines 35-46 of Fauss where the polybutadiene is reacted in the presence of 75 mL of chlorobenzene and 42 mL of acetonitrile and 4.25 g HCN and thus the polybutadiene is present at a level of substantially more than 1% and substantially less than 100% concentration as required by the last three lines of claim 1.While the concentration of the olefinic substrates is not disclosed by the secondary reference, use of the polybutadiene concentrations of Fauss in the reaction Fang to hydrocyanate polybutadiene would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing  motivated to choose  a workable concentration to hydrocyanate the polybutadiene of Fauss and by the disclosure of Fauss of a similar reaction and identical substrate (polybutadiene) as that of Fauss as modified by Fang and by the expectation that Fauss’ concentrations would be workable when practicing the process of Fauss as modified by Fang to hydrocyanate polybutadiene absent any showing of surprising or unexpected results.

           Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss (US 4988774) in view of Hogan et al. (20150284483) and Umezawa  (US 20020054970) and Fang et al., cited above.
           Example 1 of the patent discloses a process in which a hydrocyanated polybutadiene is produced in the presence of a nickel containing hydrocyanation catalyst. With regard to claim 10, note the example at column 5, lines 35-45 where 1.05 mmol of catalyst is present with 42 mL acetonitrile (roughly 1 mol as the molecular weight of acetonitrile is 41 g/mol and density about 1) and 75 mL of chlorobenzene (roughly 0.66 mol as the molecular weight of chlorobenzene is 113 g/mol and density about 1) and as the source of most of the moles present with the catalyst is the solvent, the % by mol of catalyst is  roughly 100xmol catalyst/moles solvent or 0.00105/ 1.66= 0.06 mol% as required by claim 10. Fauss does not disclose applicant’s polydispersities. Hogan discloses a polybutadiene having a high vinyl content (paragraph 52), a molecular weight of 50-300 kg/mol and polydispersity of less than 1.3 (paragraph 53). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan (having applicants polydispersities) in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired molecular weights and high 1,2 vinyl contents (see column 4, lines 1-11 of the primary reference) absent any showing of surprising or unexpected results. Fauss does not disclose polydispersities and has no explicit disclosure of Tg. Umezawa discloses that the Tg of butadiene acrylonitrile copolymer (which the product of the primary reference has significant structural similarity) is -16.5 degrees centigrade when 40.5% acrylonitrile is present (paragraph 33). Hence those skilled in the art would assume that the Tg of the product of the primary reference was well within the metes and bounds of claims 9 and 10. Fauss does not disclose the presence of nickel cylooctadiene in their product. However, It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of Fang to hydrocyanate the polybutadiene of the primary reference (a process which would leave Fangs catalyst in the product)  in order to eliminate the hazard of working with HCN absent any showing of surprising or unexpected results.


Applicant's arguments filed 7-8-22 have been fully considered but they are not persuasive. 
Applicant argue  regarding the rejection of claims 9 and 10 over Fauss in view of Hogan and Umezawa, independent claim 9, as amended, requires that the hydrocyanation catalyst includes a nickel complex and the nickel complex is bis (1,5-cyclooctadiene) nickel and that Fauss fails to suggest the presence of bis (1,5-cyclooctadiene) nickel. The Office agrees that Faus alone or the combination of Fauss in view of Hogan and Umezawa do not suggest the presence of bis (1,5-cyclooctadiene) nickel. However, Fang does suggest the use of bis (1,5-cyclooctadiene) nickel.in order to improve safety and eliminate hazards of working with HCN.


 
With regard to the rejection relying on Fauss in view of Fang and Hogan, applicants 
--submits that a skilled artisan would readily appreciate that Ni[P(OR!)3]n and Ni(COD)2; have distinct chemical structures and thus distinct functions and properties as catalyst. To the extent the primary reference Fauss requires a nickel containing catalyst having the specific structure represented by the formula Ni[P(OR1)3]n in which R1 stands for alkyl or aryl and n denotes the number 3 or 4 for its process, the skilled artisan would not have been motivated to modify the process of Fauss by using Ni(COD)2 as taught by Fang, with a reasonable expectation success. Even assuming arguendo that the skilled artisan modified Fauss in view of Fang in order to eliminate the hazard of working with HCN as asserted in the Office Action, such modification would render Fauss inoperable since Fauss specifically requires reacting starting polymers with HCN in the presence of catalysts of the formula Ni[P(OR1)3]n and AIR3-mHalm. See Fauss at claim 1.—
However, only Fang discloses alkene-nitrile interconversion through transfer hydrocyanation and only Fang discloses catalyst for such a reaction. Nowhere does Fauss allege that his catalyst would be capable of alkene-nitrile interconversion through transfer hydrocyanation nor is the any hint in Faus that such a process would even be workable. Fang does not disclose that the alkene substrates need be limited in any way and in fact discloses that that his process is “broadly applicable” (last sentence in the last complete paragraph of the first column on page 833) and note also the last sentence in the last column of page 832 disclosing that Fangs’ process has “broad application in synthetic chemistry”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-21-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765